Citation Nr: 0601499	
Decision Date: 01/18/06    Archive Date: 01/31/06	

DOCKET NO.  99-21 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an eye disability.   

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for tinnitus.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from May 1945 to October 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of VARO in Lincoln, 
Nebraska, that denied entitlement to the benefits sought.  

A review of the record reveals that by decision of the Board 
in February 2003, in pertinent part, service connection for 
bilateral cataracts was denied.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a May 2004 order, the Court 
vacated the Board's February 2003 decision with regard to the 
issue of entitlement to service connection for bilateral 
cataracts and remanded the case for readjudication.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the claims have been completed.  

2.  The veteran's eye disability is not shown to be related 
to his military service.  

3.  By rating decision dated in December 2001, service 
connection for tinnitus was denied.  

4.  The evidence associated with the claims file subsequent 
to that December 2001 RO decision was not previously 
submitted to agency decisionmakers; relates, either by itself 
or when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The veteran does not have a bilateral eye disability that 
is due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.203 (2005).  

2.  The December 2001 RO decision that denied service 
connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2005).  

3.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for tinnitus.  
38 U.S.C.A. §§ 5102, 5103, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.159, 20.1105 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA with respect to the duty to assist, 
including to obtain medical opinions when necessary, and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The Board notes that the regulation pertaining to the 
definition of new and material evidence was amended during 
the pendency of this appeal.  Cf. 38 C.F.R. § 3.156 (2001) 
with 38 C.F.R. § 3.156 (2005).  This amendment is effective 
only for claims filed on or after August 29, 2001.  In this 
case, since the veteran's claim to reopen was received after 
that date, the amendments are applicable to his claim and 
will be addressed below.  

In addition, under the provisions of the VCAA, once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.  

With regard to the duty to notify, the VCAA requires VA 
notify a claimant of the information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of its duties, 
VA is to specifically inform the claimant of what portion, if 
any, of the evidence is to be obtained by him and what part, 
if any, VA will attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

A review of the evidence in this case discloses that the 
veteran was informed in August 1998 and March 2002 rating 
decisions about the evidence needed to substantiate his claim 
for service connection for an eye disorder.  In a July 1999 
statement of the case and in April and October 2002 
supplemental statements of the case, he was notified of all 
regulations pertaining to his claim, informed of the reasons 
for the denial of the claim, and provided with additional 
opportunities to present evidence and argument in support of 
his claim.  In June 2001, he was sent a communication 
discussing the requirements of the VCAA.  

A June 2004 statement of the case provided him with 
information regarding the applicable laws and regulations 
pertaining to bilateral eye disability and tinnitus.  

Pursuant to a remand by the Board in November 2004, the 
veteran was provided with another VCAA compliance letter in 
late December 2004.  This informed him of the evidence that 
he had to show for him to be granted service connection.  The 
veteran was informed that it was his responsibility to ensure 
that VA received all requested records that were not in the 
possession of a Federal department or agency.  With regard to 
an eye disorder, the case was referred to an independent 
medical expert for an opinion.  That individual reviewed the 
folder in September 2005 and rendered an opinion based on a 
review of the entire claims folder as to the etiology of the 
veteran's eye disorder.  

In view of the foregoing, the Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate his claims, and there is 
no reasonable possibility that any further assistance would 
aid in substantiating a claim with regard to an eye 
disability.  Neither the veteran nor his representative has 
identified any additional evidence or information that could 
be obtained to substantiate the claim.  The Board is unaware 
of any such outstanding evidence or information.  Therefore, 
the Board is satisfied that VA has complied with the 
requirements of the VCAA.  See Mayfield v. Nicholson, 
19 Vet. App. 102 (2005).  

With regard to the claim for service connection for tinnitus, 
in light of the favorable action taken, the question of 
compliance with the VCAA does not need to be addressed at 
this time.  

Pertinent Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Service Connection for a Bilateral Eye Disability

The veteran claims that he sustained extensive exposure of 
the eyes to bright direct sunlight without any eye protection 
during his military service.  However, the service medical 
records are silent as to reference to sun exposure.  At the 
time of separation examination in October 1946, no complaints 
or abnormalities were identified with regard to the eyes.  

The post service medical evidence of record reveals that in 
January 1966 at a VA medical facility, the veteran was 
determined to have bilateral cataracts at age 43.  He 
underwent an intracapsular cataract extraction with 
peripheral iridectomy of the right eye in January 1966.  He 
underwent the same procedure for the left eye in February 
1967.  In September 1967, he had retinal detachment of the 
right eye.  

The post service medical evidence also reveals that in 
October 2004 his private ophthalmologist gave diagnoses of:  
Dry macular degeneration change, consistent with limitation 
of acuity, left, slight; macular scar, right, with history of 
retinal detachment; corneal edema and corneal scarring, 
right; and bilateral pseudophakia.  

In a communication dated in April 2003, the physician 
indicated to the veteran that he believed sunlight was a 
factor in the formation of the veteran's cataracts.  He 
added,    however, "I or no eye surgeon in this country can 
state that sunlight was definitely the cause of your 
cataracts."  The physician further opined that the fact that 
the veteran had a diagnosis of corneal edema was most likely 
related to the veteran's previous cataract surgery because 
there was some loss of the inner layer of the cornea which 
sometimes goes along with cataract surgery, especially when 
performed with techniques that were used years earlier.  It 
was added "this also is most likely than not related to your 
previous cataract surgery which was performed due to the 
cataracts causing decreased visual acuity."  

The veteran was accorded an eye examination by VA in January 
2005.  The claims file was reviewed by the examiner.  
Assessments were made of bilateral pseudophakia and retinal 
detachment of the right eye.  The examiner noted that while 
the veteran had been relatively young at the time the 
cataracts were removed in 1967, "sun exposure has never been 
directly correlated with cataract formation."  He indicated 
that the veteran had been in service for a total of 18 months 
per his history.  He stated the veteran had worked on a farm 
in the years following service and also had other significant 
sun exposure.  He concluded that "therefore it is not as 
least as likely as not that the patient's [veteran] cataracts 
are due to his sun exposure while in service."  

The case was thereafter referred to an independent medical 
expert, the Chairman of the Department of Ophthalmology at a 
private university school of medicine.  He stated in 
September 2005 that he had reviewed the case and was aware of 
the veteran's assertion that his exposure to sunlight in 
service was responsible for his later development of 
cataracts and subsequent complications recurring from the 
cataract surgery.  

The physician opined that:  

"The development of cataracts is a 
multifactorial event; there is interplay 
of genetics and environment.  
Environmental factors that appear to be 
important include nutrition, diet, 
smoking, and many other factors.  There 
is some evidence that exposure to visible 
light and ultraviolet light might 
contribute in the subsequent development 
of cataracts.  However, sunlight exposure 
is only one of many factors in the 
development of cataracts.  

In my opinion, it is less likely that 
[the veteran's] bilateral cataracts were 
caused by his exposure to sunlight.  The 
exposure to the sunlight played only a 
minor component.  In addition, his 
exposure to sunlight in the military was 
a very small proportion of light exposure 
during his lifetime, particularly in view 
of his occupation as a farmer."  

In view of the foregoing, the Board determines that service 
connection for a bilateral eye disorder is not warranted.  
There is no competent medical evidence indicating that the 
veteran's claimed bilateral eye disability is related to his 
active service in any way.  The veteran's private physician 
indicated that sunlight was, in his opinion, a factor in the 
formation of cataracts.  However, the physician did not refer 
to the veteran's time on active service as being a key factor 
in any way.  When the veteran was accorded an eye examination 
by VA in January 2005, the entire claims folder was reviewed 
by the examiner.  It was his opinion that the veteran's 
bilateral cataracts were not due to sun exposure sustained 
while in service.  He noted that the veteran had only been in 
service for a total of 18 months.  He stated the veteran had 
worked on a farm and had other significant sun exposure over 
the years.  The independent medical expert reviewed the 
folder in early September 2005 and essentially agreed with 
the VA examiner.  As indicated above, he indicated that 
sunlight exposure was only one of many factors in the 
development of cataracts and in his opinion it was "less 
likely" that the veteran's cataracts had been caused to his 
exposure to sunlight in service.  The veteran's contention 
was directly addressed by the expert, but it was his opinion 
that the veteran's exposure to sunlight in service was only a 
very small proportion of his light exposure during his entire 
lifetime, particularly in view of his occupation over the 
years as a farmer and was not likely the cause of any eye 
disorder.  Accordingly, the Board finds that service 
connection for a bilateral eye disorder is not in order.  

Reopening A Claim For Service Connection For Tinnitus

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

The evidence of record at the time of the December 2001 RO 
decision included the service medical records, VA outpatient 
records, and the report of a VA examination accorded the 
veteran in September 1999.  The medical evidence was negative 
for complaints or findings indicative of the presence of 
tinnitus.  In fact, at the time of a VA examination conducted 
in September 1999, the veteran specifically denied having 
tinnitus.  Based on the foregoing, the RO determined in 
December 2001 that service connection was not established for 
tinnitus.  

The evidence added to the record since the December 2001 RO 
decision includes a January 2004 statement from a board-
certified audiologist.  It was his opinion that from the 
veteran's "history of noise exposure while in the military, 
without the benefit of hearing protection, it is quite likely 
this was the beginning of your hearing loss and tinnitus."  

As noted above, for the purpose of establishing whether new 
and material evidence has been presented, the credibility of 
the evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In view of the foregoing, the 
Board finds that the statement from the audiologist 
constitutes new and material evidence.  The evidence is new 
because it has not been previously submitted to agency 
decision makers and is neither cumulative nor redundant.  In 
addition, it relates to an unestablished fact necessary to 
substantiate the claim-specifically, a nexus between current 
tinnitus and noise exposure in service.  As such, it raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds this evidence to be new and 
material and the claim is therefore reopened.  


ORDER

Service connection for a bilateral eye disability is denied.  
To this extent, the appeal is denied.  

New and material evidence having been submitted, the claim 
for entitlement to service connection for tinnitus is 
reopened.  To this extent, the appeal is allowed.  


REMAND

A matter of the veteran's entitlement to service connection 
for tinnitus is REMANDED for the following:  

1.  Arrangements should be made with the 
appropriate VA medical facility for the 
veteran to be afforded a VA audio 
examination in order to ascertain the 
etiology and severity of any tinnitus 
that may be present.  The claims folder 
must be made available to the examiner in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  Any tests 
deemed necessary should be performed.  
The examiner should take a detailed 
medical history from the veteran 
concerning exposure to noise during and 
after service and then express an opinion 
as to whether it is at least as likely as 
not that any current tinnitus is related 
to the veteran's military service, to 
include any exposure to noise trauma 
therein.  The examiner should provide a 
complete rationale for any opinion 
expressed.  

2.  Then, VA should readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  He should be 
given an opportunity for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


